Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 3, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146652                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 146652
                                                                    COA: 306868
                                                                    Kalamazoo CC: 2007-000165-FC
  ERVINE LEE DAVENPORT,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 13, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. While the Court
  of Appeals erroneously failed to consider defendant’s claim in light of the United States
  Supreme Court decision in Holbrook v Flynn, 475 US 560, 570; 106 S Ct 1340; 89 L Ed
  2d 525 (1986) (“the question must be not whether jurors actually articulated a
  consciousness of some prejudicial effect, but rather whether ‘an unacceptable risk is
  presented of impermissible factors coming into play’”), citing Estelle v Williams, 425 US
  501, 505; 96 S Ct 1691; 48 L Ed 2d 126 (1976), the error was harmless under the facts of
  this case. Given the substantial evidence of guilt presented at trial, we cannot conclude
  that there was an unacceptable risk of impermissible factors coming into play.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 3, 2013
           p0626
                                                                               Clerk